FILED
                            NOT FOR PUBLICATION                            MAY 22 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LUIS MORANT CORDERO,                             No. 13-16442

               Petitioner - Appellant,           D.C. No. 1:11-cv-00243-LJO

  v.
                                                 MEMORANDUM*
MICHAEL L. BENOV,

               Respondent - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Federal prisoner Luis Morant Cordero appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2241 habeas petition. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s denial of

a section 2241 habeas petition, see Reynolds v. Thomas, 603 F.3d 1144, 1148 (9th

Cir. 2010), abrogated on other grounds by Setser v. United States, 132 S. Ct. 1463

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(2012), and we affirm.

      Cordero argues that he is entitled to credit toward his federal sentence for the

time spent in custody between April 30, 2004 and July 29, 2005. We disagree.

The state retained primary jurisdiction over Cordero from the time he was arrested

in April 2004 until he was paroled in May 2006, including the time he spent in

federal custody pursuant to a writ of habeas corpus ad prosequendum, see Taylor v.

Reno, 164 F.3d 440, 445 (9th Cir. 1998), and his federal sentence did not

commence until May 22, 2006, when he was received in federal custody. See 18

U.S.C. § 3585(a); Taylor, 164 F.3d at 445. He is not entitled to federal credit for

the period prior to July 29, 2005, because the record reflects that the state credited

this time toward his state sentence. See 18 U.S.C. § 3585(b); Allen v. Crabtree,

153 F.3d 1030, 1033 (9th Cir. 1998) (section 3585(b) disallows double crediting

for time served).

      Cordero also contends that the Bureau of Prisons (“BOP”) abused its

discretion by denying his request for nunc pro tunc designation of the state facility

where he served his state sentence. The record reflects that the BOP considered the

statutory factors and did not abuse its discretion in denying Cordero’s request. See

18 U.S.C. § 3621(b); Reynolds, 603 F.3d at 1151-52. Setser v. United States, 132
S. Ct. 1463 (2012), does not require a different result.

      AFFIRMED.


                                           2                                     13-16442